Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 21, 2022

                                      No. 04-22-00814-CV

                         IN THE INTEREST OF A.A.A., minor child

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-FLD-001240-D3
                       Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
        On December 5, 2022, appellant A.K.T. filed a notice of appeal challenging an order
terminating her parental rights. The clerk’s record shows the trial court signed the order of
termination on May 6, 2022. An appeal from an order terminating a parent-child relationship is
governed by the rules of appellate procedure for accelerated appeals. TEX. R. APP. P. 28.4(a); see
also TEX. FAM. CODE §109.002(a-1). In an accelerated appeal, the notice of appeal must be filed
within twenty days after the judgment or order being appealed is signed, and this deadline is not
extended by the filing of a post-judgment motion. TEX. R. APP. P. 26.1(b); In re K.A.F., 160
S.W.3d 923, 928 (Tex. 2005); In re L.R.S., No. 04-20-00507-CV, 2020 WL 7365444, at *1 (Tex.
App.—San Antonio Dec. 16, 2020, no pet.) (mem. op.) (citing In re G.S., No. 04-17-00237-CV,
2017 WL 2457052, at *1 (Tex. App.—San Antonio June 7, 2017, no pet.) (mem. op.)). As a
result, A.K.T.’s notice of appeal was due by May 26, 2022, or her notice of appeal and motion
for extension of time to file the notice of appeal was due fifteen days later. TEX. R. APP. P. 26.1,
26.3; In re K.A.F., 160 S.W.3d at 928; In re L.R.S., 2020 WL 7365444, at *1; In re G.S., 2017
WL 2457052, at *1.

        Because A.K.T. did not file her notice of appeal until December 5, 2022, it appears late.
We therefore order A.K.T. to show cause in writing by January 5, 2023 why this appeal should
not be dismissed for lack of jurisdiction. See TEX. R. APP. P. 26.1(b). If appellant fails to
respond within the time provided, the appeal will be dismissed for lack of jurisdiction. See TEX.
R. APP. P. 42.3; In re K.A.F., 160 S.W.3d at 928 (affirming court of appeals dismissing parental
termination for lack of jurisdiction when notice of appeal was untimely filed); In re L.R.S., 2020
WL 7365444, at *1 (dismissing parental termination for lack of jurisdiction after notice of appeal
was filed almost three months after order of termination was signed); In re G.S., 2017 WL
2457052, at *1 (dismissing parental termination after notice of appeal was filed forty-four days
after order of termination was signed). If a supplemental clerk’s record is required to establish
this court’s jurisdiction, A.K.T. must ask the trial court clerk to prepare one and must notify the
clerk of this court that such a request was made. All deadlines in this matter are suspended until
further order of the court.
It is so ORDERED December 21, 2022.


                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT